LEXMARK Septemer 21, 2007 Jeri Isbell Vice President of Human Resources Lexmark International, Inc. 740 West New Circle Road Lexington, KY 40550 Phone: (859) 232-2182 Fax: (859) 232-5201 Mr. Jay E. Ingram Attorney Advisor Division of Corporation Finance United States Securities and Exchange Commission Washington, DC 20549 Re: Lexmark International, Inc. Definitive 14A Filed March 16, 2007 File No. 001-14050 Dear Mr. Ingram: In response to your letter to Paul J. Curlander, Chairman and CEO of Lexmark International, Inc. (the “Company”), dated August 21, 2007, the following information is provided for your consideration.Where additional disclosure has been added or substantially revised it is noted by text in bold italics. Compensation Discussion and Analysis, page 6 Comment #1: Please expand the disclosure relating to the engagement of Frederic W. Cook & Co. to include a materially complete description of the nature and scope of the consultant’s assignment.See Item 407(e)(3)(iii) of Regulation S-K.In addition, to the extent the consultant maintains multiple business relationships with the company, please disclose this.Provide similar disclosure, if applicable, as it relates to Pearl Meyer & Partners, Radford Consulting, Towers Perrin HR Services, and ICR Limited. Response #1: In future filings the Company will expand its disclosure relating to the engagement of compensation consultants in the section entitled “Determining Executive Compensation” beginning on page 7 of the Compensation Discussion & Analysis, in a form substantially as follows: Annually, the Compensation and Pension Committee considers adjustments to the base salary of each of the Named Executive Officers and approves equity-based grants. The Compensation and Pension Committee also establishes the target compensation for each of the Named Executive Officers under the annual incentive compensation plan and the long-term incentive compensation plan. In order to evaluate each Named Executive Officer’s compensation, the Compensation and Pension Committee utilizes market benchmarks and comparative compensation data collected from four primary market surveys conducted by third parties. In 2006, the Company utilized survey data from Pearl Meyer& Partners, Radford Consulting, Towers Perrin HR Services and Buck Consultants.For 2007, the Company utilized survey data from Pearl Meyer& Partners, Radford Consulting, Towers Perrin HR Services and ICR Limited.In addition to the third-party survey data, the Company also analyzes data available through annual proxy statement disclosures released by a specific group of technology-based peer companies. This proxy statement disclosure data is provided to the Company annually by Frederic W. Cook & Co., Inc.The peer companies were selected based on similarity to the Company as measured by revenue, market capitalization, and line of business. Periodically the Compensation and Pension Committee reviews and updates the group of peer companies to ensure that each company continues to meet the selection criteria. The peer group of companies was last revised in 2006 based upon a review performed by Frederic W. Cook& Co., Inc. to include the companies listed below. Advanced Micro Devices, Inc. NCR Corporation Agilent Technologies, Inc. QUALCOMM Incorporated Analog Devices, Inc. Sanmina-SCI Corporation Apple Computer, Inc. Seagate Technology Applied Materials, Inc. Solectron Corporation Avaya Inc. Sun Microsystems, Inc. Computer Sciences Corporation Tektronix, Inc. EMC Corporation Western Digital Corporation KLA-Tencor Corporation Xerox Corporation LSI Logic Corporation Xilinx, Inc. National Semiconductor Corporation Nineteen peer group companies are included in the S&P 500 Information Technology Index and 17 are included in the Dow Jones U.S. Technology Index. In order to determine the amount of compensation to award, the Compensation and Pension Committee considers the comparative market data and other factors detailed in the discussion that follows. The Compensation and Pension Committee has not established a specific target allocation for each compensation element. Each of the compensation consultants referred to above was engaged by the Company to serve in limited roles.Other than providing the Companywith the 2 published compensation surveys, Pearl Meyer& Partners, Radford Consulting, Towers Perrin HR Services, Buck Consultants, and ICR Limited did not provide anyexecutive compensation consulting services to management in 2006.Other than providing the peer company proxy statement disclosure data and performing the peercompany review,Frederic W. Cook & Co., Inc. did not provide any executive compensation consulting services to management during 2006.In 2005, Frederic W. Cook&Co., Inc. provided consulting services relating to the selection of the objectives for the cash-denominated Long-Term Incentive Plan that was awarded in 2006 for the2006–2008 performance period. Comment #2 (Part 1): Revise the Compensation Discussion and Analysis to capture material differences in compensation policies with respect to individual named executive officers in accordance with Section II.B.1 of Commission Release No. 33-8732A. Response #2.1: The Company applies the same policies and methodologies to determine the compensation of each of the Named Executive Officers, including the CEO, as described in the section entitled “Compensation Components” beginning on page 8 of the Compensation Discussion & Analysis.The Company benchmarks the individual components of executive compensation to ensure that they are competitive to the marketplace using published compensation surveys and peer company proxy statement disclosure as described in the section entitled “Determining Executive Compensation” of the Compensation Discussion &
